 In the Matter of A.J.SIRUSPRODUCTSCORPORATION'OF VIROINIA;1=EMPLOYERandINTERNATIONALLADIES' GARMENT WORKEW UNION,A. F. OFL., PETITIONERCase No. 5-RC-257.-Decided April 25, 1949 ,DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert E.Mullin, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner has requested a unit composed of all productionemployees in the cutting, sewing, padding, pasting, packing, and ace-tate departments of the Employer's plant, located at Newport News,Virginia, including floor boys, and shipping clerks, but excluding theproduction employees in the bag making department,'maintenanceemployees, clericals, professional employees, guards, and supervisors,as defined in the Act .3The Employer objects to the inclusion in theunit of shipping clerks, floor boys, and certain alleged supervisoryemployees hereinafter discussed.1The Employer's name appears as amended at the hearing.'During the hearing,the Petitionerfirst soughtto includethe production employees inthe bag making department,but withdrew such request before the hearing concluded.8 The unit description appears as amended at the hearing.83 N. L.R. B., No. 10.99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged primarily in the manufacture of powderpuffs.However, about a week before the hearing, it installed a bagmaking department which now manufactures cosmetic bags. The in-stallation of this department was decided upon because the Employer'sparent company in New York, which is engaged in the manufactureof cosmetic bags, was unable to meet the demand.The Employercould not predict, at the hearing, whether the bag making departmentwill be of a temporary or a permanent nature.There are 6 or 7 personsemployed therein, who were hired on the open market .4 There areabout 75 employees at the plant, of whom 65 are included in the unitsought.There are 2 maintenance employees whom neither the Peti-tioner nor the Employer would include within the unit .5Althoughthe record is not clear as 'to the nature of the duties performed bythese 2 maintenance employees, it appears that one of them is a sewingmachine maintenance mechanic, and the other is a porter who also actsas watchman.There is nothing in the record to show why the unitsought was restricted to production employees, or that a-productionand maintenance unit would be inappropriate under the circumstances.There is no history of collective bargaining.The Employer's plant is a small integrated operation.As notedabove, its entire staff consists of about 75. employees.The bargaininginterests and working conditions of the maintenance employees aresimilar to those of the production employees.We are of the opinion,therefore, on the facts presented, that an over-all unit of productionand maintenance employees will best preserve the rights of the em-'ployees herein involved to bargain collectively eWe also believe thatthe employees in the bag making department should be included withinthe unit sought.?Although the article manufactured by these em-ployees is different from that manufactured by the other departments,their bargaining interests and working conditions are the same as thoseof the other production employees.,'Were we to exclude such em-ployees from the unit, the effect would be to find appropriate for col-lective bargaining purposes a group composed of a portion of produc-' The recorddiscloses that some of the employees engaged in the manufacture of powderpuffs might have been transferred to the bag making department.No otherunion seeksto represent thesemaintedance employees.6Matter ofViner Brothers, Inc.,80 N.L. R. B. 992;Matter of McKa,nieGasOieaning.Oo.,80 N.L. R. B. 113;Matter ofAcmeLumber ASupply Co.,79 N. L.R. B. 429.4 The Petitioner withdrew its request to include these employees because it was underthe misapprehension that such employees would be unable to vote in the election,inasmuchas they began workafter thepetition was filed.8While there is some evidence in the record to the effect that the bag making departmentconstitutes an "overflow"from the New York plant,there is no evidence that such depart-ment is,integrated with the New Yorkplant.Nor is there evidence thatthe employeestherein are listed on the New York plant pay roll, or that they are accountable in any wayto the New York plant. --A. J. SIRUS PRODUCTS CORPORATION ,101tion employees, which the Board has consistently refused to dos TheEmployer's uncertainty as to whether the bag making departmentwill function temporarily or permanently should not preclude the em-ployees therein from asserting their right to choose a bargaining rep-resentative.In accordance with the Board's general policy of placingemployees with similar interests in the same bargaining unit, we be-lieve, under the present circumstances, that all production and main-tenance employees; including floor boys and shipping clerks,10 of theEmployer may be properly included in a prant-wide unit.There remains for consideration the question of excluding certainemployees whom the Employer contends are supervisors within themeaning of the Act.Conny Terry:This employee serves as an assistant to the generalsupervisor.She engages in no production work.Her salary is 15percent higher than that of the other production employees. Shehas authority effectively to recommend the discharge of other em-ployees.We find, therefore, that she is a supervisor within the mean-ing of the Act, and we shall exclude her.Head shipping clerk:The head shipping clerk is in charge of theshipping department.He is paid 331/3 percent more than the otheremployees in such department.He has the authority effectively torecommend the hiring and discharging of other employees.Accord-ingly, we find that he is a supervisor, and shall exclude him.Head cutter:The head cutter checks the work of the other employ-ees in the cutting department, and instructs them how to performtheir duties.If an employee is deficient in his work, the head cutterreports such deficiency to the head supervisor.However, it appearsthat a recommendation for the discharge of a deficient employee wouldemanate from the head supervisor rather than from the head cutter.The head cutter spends the majority of his time in the performanceof production work.Although his rate of pay is 50 percent morethan the other employees, it would appear that the basis for this highersalary is the nature of the production duties performed, rather thansupervisory duties.We do not believe that the head cutter is a super-visor; we shall include him.In view of the foregoing, we find that all production and main-tenance employees in the Employer's plant, including shipping clerks,floor boys, and the employees in the bag making department, but ex-cluding office and clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriate for0 SeeMatter ofGeneral Aniline t Film Corp., Ansco Div{sion,80 N. L. R. B. 1352.10 SeeMatter of Viner Brothers,Inc.,footnote6, supra,to the effect that floor boys andshipping clerks may be properly included in a production and maintenance unit.844340-50-vol 83-8 102DECISIONS OF NATIONAL ' LABOR :REtATIONS BOARDthe purposes of collective bargainingwithin themeaning of Section 9(b) of the Act.DIRECTION OF ELECTION.As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Ladies' GarmentWorkers'Union,A. F. of L.